Citation Nr: 1226090	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased (compensable) rating for left ear hearing loss.  In December 2011, the Board remanded the case for additional development.

For the reasons set forth below, this appeal is again being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


REMAND

It appears from review of the Veteran's electronic (Virtual VA) file that a claim for service connection for right ear hearing loss is pending at the Boston RO.  It does not appear from the evidence currently before the Board, to include Virtual VA, 
that the claim has been adjudicated.  However, as argued by the Veteran's representative, an award of service connection for right ear hearing loss would establish the Veteran's service-connected hearing impairment as bilateral, and could therefore affect the rating assigned.  Thus, it is inextricably intertwined with the issue currently developed for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other); see also 38 C.F.R. § 4.85(f).  As such, a remand is necessary to obtain any temporary folder at the Boston RO, to particularly include any evidence, ratings, or other documents therein pertaining to the claim for service connection for right ear hearing loss.  If such action has not already been undertaken, adjudication of the claim for service connection for right ear hearing loss should be accomplished.    

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Thus, the claim for service connection for right ear hearing loss should not be returned to the Board unless it is properly appealed.

The expanded record indicates that the Veteran has applied for, and/or is in receipt of, disability benefits from the Social Security Administration (SSA).  The Board notes the Veteran has significant disabilities other than hearing loss which have rendered him totally disabled for VA purposes.  It is unclear whether his SSA claim was based on hearing loss.  On remand, the Veteran should be asked whether his claim for SSA pertains, at least in part, to his hearing loss disability.  If the Veteran responds in the affirmative, records from SSA should be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

Contiguous records of the Veteran's treatment pertaining to hearing loss at the VA Medical Center (VAMC) in Boston, Massachusetts were last uploaded to the Veteran's Virtual VA file on December 13, 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Boston RO to obtain and associate with the claims file any and all documents in their possession that are relevant to the Veteran's right ear hearing loss claim, to include any such documents maintained in temporary claims folders, and to particularly include any evidence, ratings, or other documents pertaining to his claim for service connection for right ear hearing loss.  If records are not available or do not exist, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Ask the Veteran to advise the RO/AMC whether his claim and/or award of SSA benefits was based, at least in part, on his hearing loss.  If he responds in the affirmative, request from SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any audiological treatment the Veteran has received through the VAMC in Boston, Massachusetts since December 13, 2011.  If the records are not available or no relevant records exist, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  If the Veteran's claim for service connection for right ear hearing loss has not already been adjudicated, the claim should be adjudicated on remand.  The issue should only be returned to the Board if the Veteran timely perfects an appeal of the decision.

5.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the claim for a compensable rating for left ear hearing loss remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

